DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites, “wherein said intumescent ring is interposed between said metal collar and said portion of said ceiling fixture at a stand-off from said ceiling 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 10, 17-18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, US 2010/0214790 in view of Hakki, GB 2464697.
Regarding claims 1, 10 and 17:
Wu discloses a system for use with a ceiling fixture, a portion of which projects though an opening in a ceiling wall, for assisting in preventing spread of fire through said opening, said system comprising: 
an intumescent element (9, upper) supported in said fixture to block an opening of said fixture in event of fire; and
an intumescent ring (9 lower) for surrounding said portion of said fixture so as to be interposed between said ceiling and said portion of said fixture to wedge said housing and ceiling in said opening in event of fire (para. 0030).
Wu does not expressly disclose a metal collar (104) for lining said opening, said metal collar having an upper rim for overlying a top surface of said ceiling wall at said opening, a middle section for facing an inner edge of said ceiling wall at said opening.
Hakki discloses a metal collar (1) for lining an opening (refer to Fig. 6), said metal collar having an upper rim for overlying a top surface of said ceiling wall at said opening, a middle section for facing an inner edge of said ceiling wall at said opening and a lower rim for underlying a bottom surface of said ceiling wall at said opening.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to insert the metal collar of Hakki into the ceiling aperture of Wu, such that it would be positioned between the intumescent ring and the ceiling in order to protect the ceiling from damage in installation and removal of ceiling light fixtures.
Regarding claim 18:
Wu modified in view of Hakki discloses wherein the intumescent ring is interposed between the metal collar and the portion of the ceiling fixture at a stand-off from said ceiling fixture (the intumescent ring is intermediate the collar and the ceiling fixture occupying the stand-off).
Regarding claim 20:
Wu in view of Hakki discloses wherein the intumescent ring (9) has a radially extending flange for overlying the upper rim of the metal collar.
Regarding claim 21:
Wu discloses wherein the intumescent ring has a tubular section depending from the radially extending flange, said tubular section for said surrounding said portion of said fixture so as to be interposed between the metal collar and the portion of the fixture.
Regarding claims 22-23:
Hakki discloses wherein the metal collar comprises first and second section, wherein the first section fits with the second section to define the metal collar, wherein each section is arcuate and wherein the first section defines an arc greater than 180 degrees.

    PNG
    media_image1.png
    380
    704
    media_image1.png
    Greyscale



Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, US 2010/0214790 in view of Hakki, GB 2464697, further in view of Luo et al., US 2016/0146411.
Regarding claims 16 and 24:
Wu does not expressly disclose wherein the ring is thermoplastic or elastomeric.
Luo discloses an intumescent ring for a ceiling fixture wherein the ring is elastomeric such that it is flexible (para. 0048).
At the time the invention was filed, it would have been obvious to make the ring of Wu elastomeric as suggested by Luo in order to provide flexibility in fitting the ring to the fixture system.
Regarding claim 25:
Wu discloses wherein the ceiling fixture is a downlight comprising a light can (6, refer to Fig. 2), said light can further comprising an intumescent disk (inner disk 9) within the light can.

Response to Arguments
Applicant's arguments filed 9/30/22 have been fully considered but they are not persuasive. 
Regarding the argument that the metal collar would have to be held in by the intumescent ring, the examine disagrees, as the metal collar has both upper and lower flanges to enable attachment to a rough opening of a ceiling.
Regarding applicant’s argument that the ring of Wu is “not for wedging against a component or for plugging a ceiling opening, the examiner disagrees, as the intumescent ring of Wu is shown in exactly such a position, as reproduced and identified below.

    PNG
    media_image2.png
    544
    571
    media_image2.png
    Greyscale

Wu does mention the ceiling in para. 0020. Further, the intumescent ring is clearly shown positioned between the ceiling opening and the ceiling fixture. The examiner does not allege that Wu discloses protecting the rough opening of the ceiling, relying upon the secondary reference of Hakki for such a teaching. 

Allowable Subject Matter
Claims 2-9 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination as set forth by the objected to dependent claims in combination with their parent claims is not reasonably suggested by the prior art of record. Although all the claim elements are generally known in the prior art, the prior art could not be reasonably combined to arrive at the specific combination without improper hindsight. The examiner finds that it would not be reasonable to both add a metal collar to the ceiling opening of the most relevant prior art of Wu, US 2010/0214790 and also add an intumescent caulk for application to a surface of the middle section of the metal collar. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRENT W HERRING/Primary Examiner, Art Unit 3633